DETAILED ACTION
Claims 1-29 are pending, and claims 1-11, 13, and 24-29 are currently under review.
Claims 12 and 14-23 are withdrawn.
Claims 26-29 are newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 8/30/2022 has been entered.  Claims 1-25 and newly submitted claim(s) 26-29 remain(s) pending in the application.  Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 4/01/2022.
The affidavit under 37 CFR 1.132 filed 8/30/2022 by Forisk is sufficient to overcome the previous rejections over Forsik et al. alone and in view of others.
The affidavit under 37 CFR 1.132 filed 8/30/2022 by Pollock is insufficient to overcome the previous rejections over Ishida et al. as set forth in the last Office action because:
It is first noted that the numbering of items 3) to 4) in the Pollock affidavit is duplicated such that the examiner will refer to these specific items by page number than the item number.
The items on p.2 of the instant affidavit state that the Al amount of Ishida et al. is limited to below 10 weight percent, which corresponds to 3.3 atomic percent and therefore does not overlap with the claimed ranges.  The examiner cannot concur.  Specifically, it is noted that 10 weight percent Al in the scope of Ishida et al. does not correspond to only 3.3 atomic percent, contrary to applicants’ remarks (emphasis added).  For example, as calculated by the examiner, it is noted that Ishida et al. allows for up to about 20 atomic percent Al.  Thus, overlap has been determined to exist.  Table 1 below is provided to show an arbitrarily selected composition to demonstrate the overlap between the ranges of Ishida et al. and the instant claim.
Table 1.
Element (at.%)
Claim 1 (at.%)
Ishida (wt.%)
Ishida arbitrary comp. (wt.%) [Wingdings font/0xE0] (at.%)
Ni
At least 25
0 – 50 
38 [Wingdings font/0xE0] (38.3)
Al
At least 10
0.1 – 10 
6 [Wingdings font/0xE0] (13.2)
Cr
At least 2
0 – 20 
5 [Wingdings font/0xE0] (5.7)
W
0 – 2
3 – 45 
3 [Wingdings font/0xE0] (1)
Ta
2.5 – 5 
0 – 20 
10 [Wingdings font/0xE0] (3.3)
Co
Not specified
Balance
38 [Wingdings font/0xE0] (38.5)
Ni:Co
0.5 – 1.5
Not specified
0.99


The items on p.3-4 of the instant affidavit appear to allege that the alloys of Ishida et al. would not be capable of forming an Al oxide layer as claimed in view of the evidence provided on p.7 of appendix A of the provisional application and duplicated herein by applicant as “figure 10”.  The examiner cannot concur.  The examiner notes that the appendix evidence figure 10 relied upon by applicant merely demonstrates oxidation PSLS results for specific compositions, wherein PSLS measurements are qualitatively represented based on color shading (ie. different shades of red to green).  Thus, it is unclear to the examiner if the red colors corresponding to lower Al amounts (ie. below 10 atomic percent) correspond to PSLS results that actually demonstrate incapability of forming an Al oxide layer (ie. zero spots with alpha-Al2O3) or merely lower counts of less than 10 spots with alpha-Al2O3.
 Item 5) of the affidavit states that alloy 30 of Ishida et al. would not meet the instant claims.  In response, the examiner notes that the previous rejections never alleged that alloy 30 meets the instant claim.  Thus, this item is moot as it does not pertain to the previous rejections.
    Items 6) to 8) of the affidavit state that Ishida does not teach controlling the compositional inclusions as taught by the instant application and so the claimed properties would not be expected.  The examiner cannot concur.  As stated previously, the aforementioned properties are recognized to merely be instances of functional language that further limit the claimed composition.  Since Ishida discloses an overlapping composition, prima facie obviousness exists.  
Item 6) to 8) also appear to allege criticality of the ranges of claim 3 to in achieving a balanced gamma prime solvus and suppression of beta phase.  The examiner cannot concur.  Firstly, it is noted that evidence must be commensurate in scope for the entire claimed range (emphasis added).  On the contrary, there does not appear to be any demonstration of data or evidence to support these allegations.  Although applicant further relies upon fig.13-14 of the provisional application, these teachings pertain to a DMREF-10 that has an entirely different composition (Co-36.5Ni-13.2Al-1W-6Cr-3.5Ta) relative to DMREF-Co-10 as shown in table of the instant specification.  DMREF-10 of the provisional application further does not even meet the claimed ranges of claim 3, and thus cannot be considered to support applicants’ allegations of critical results as they pertain to claims 9-10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 24, 26, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (US 8,551,265).
Regarding claims 1 and 28, Ishida et al. discloses a Co-base alloy having a composition as seen in table 2 below [abstract, col.2 ln.1-16].  As determined by the examiner, it is noted the disclosed alloy ranges of Ishida et al. in weight percent overlap with the claimed composition and Ni:Co ratio upon conversion to atomic percent such that prima facie evidence of obviousness exists.  See MPEP 2144.05(I).  
Ishida et al. further discloses that the Co-base alloy has a two-phase gamma + gamma prime structure, wherein the mismatch between gamma and gamma prime is small and less than 1% [col.2 ln.17-18, col.3 ln.9-12, col.5 ln.38-45].  The examiner submits that a small mismatch between gamma and gamma prime results in a substantially uniform lattice throughout the Co-base alloy structure, which is reasonably considered to meet the limitation of “solid solution” of gamma prime uniformly distributed within the crystal structure of gamma, as would have been recognized by one of ordinary skill.  
Alternatively, Ishida et al. does not expressly teach a solid solution of gamma and gamma prime as claimed.  However, the examiner submits that this feature would have been expected to be present in the disclosure of Ishida et al. as will be explained below.  Specifically, the instant specification discloses obtaining the claimed alloy and structure specifically by following the steps of homogenizing at above 1200 degrees C and aging at above 1000 degrees C [p.11-12 spec.]. 
Ishida et al. discloses overlapping processing parameters of solutionizing (ie. homogenizing) at up to 1400 degrees C and subsequent aging at up to 1100 degrees C [col.5 ln.25-51].  Since Ishida et al. discloses an overlapping alloy composition and overlapping processing parameters as stated above, a similar, overlapping feature of gamma and gamma prime in a solid solution would have been expected to be present or would have naturally flowed absent concrete evidence to the contrary.  See MPEP 2112 & MPEP 2145(II).  See MPEP 2144.05(I).
Ishida et al. does not expressly teach a capability of forming an aluminum oxide layer as claimed.  However, the examiner submits that this feature is an instance of functional language that would have would have naturally flowed from the disclosed alloy of Ishida et al.  Specifically, the examiner recognizes this recitation to be an instance of functional language of the claimed alloy composition [p.3, p.13 ln.9-11, 29-31, p.14 In.1-10 spec., table1, fig.3 spec.].  Since Ishida et al. discloses an overlapping alloy composition, as well as an overlapping method of manufacturing and alloy structure as explained above, the examiner submits that a similar, overlapping property of being able to generate a protective oxide layer would have naturally flowed from the disclosure of Ishida et al. absent concrete evidence to the contrary.  See MPEP 2144.05(I) & MPEP 2145(II).
Table 2.
Element (wt.%)
Ishida et al. (wt.%)
Ni
0 – 50
Al
0.1 – 10
Cr
0 – 20
Ta
0 – 20
W
3 – 45
C
0.001 – 2
B
0.001 – 1
Hf
0 – 10
Ti
0 – 10
Y
0.01 – 1 (Mischmetal)
Co
Balance


Regarding claims 2-8, and 24 Ishida et al. discloses the composition of claim 1 (see previous).  The examiner notes that the aforementioned composition of Ishida et al. as seen in table 2 above further overlaps with and is substantially close to the claimed compositional inclusions such that prima facie evidence of obviousness exists.  See MPEP 2144.05(I).  Specifically, the examiner submits that it would have been obvious to select Y as the mischmetal because Y is a known mischmetal as would have been recognized by one of ordinary skill.
Regarding claims 9-10, Ishida et al. discloses the composition of claim 1 (see previous).  Ishida et al. does not expressly teach the characteristics of maintaining strengthening precipitates and generation of an oxide layer as claimed.  However, the examiner notes that these recitations are instances of functional language, which upon further consideration, merely require inclusions of Co, Ni, Al, W, Ta, and Cr that would result in the claimed properties [p.13 ln.9-11, 29-31, p.14 In. 1-10 spec.].  Since Ishida et al. discloses overlapping Co, Ni, Al, W, Ta, and Cr inclusions as stated previously, the examiner reasonably considers the suggested alloy of Ishida et al. to also be entirely capable of maintaining its strengthening precipitates at overlapping temperatures, generating oxide layers at overlapping temperatures, exhibiting overlapping creep rupture strengths relative to that as claimed.  
Regarding claim 11, Ishida et al. discloses the composition of claim 1 (see previous).  Ishida et al. further teaches that the composition can be used for gas turbine members [col.1 ln.14-17, col.6 ln.27-30].
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (US 8,551,265) in view of Suzuki et al. (US 2012/0312434).
Regarding claims 6-7, Ishida et al. discloses the composition of claim 4 (see previous).  Ishida et al. discloses a mischmetals inclusion as stated previously; however, Ishida does not expressly teach a further inclusion of Y as claimed.  Suzuki et al. discloses a Co-based alloy having high temperature properties [abstract]; wherein said alloy further includes Y in an amount of 0.001 to 0.5 weight percent to improve high temperature oxidation resistance [0044].  Therefore, it would have been obvious to modify the alloy composition of Ishida et al. by including Y as disclosed by Suzuki et al. in order to improve high temperature oxidation resistance.
Claims 13, 25, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (US 8,551,265) in view of either one of Giovannetti et al. (US 2017/0209923) or Szuromi et al. (US 2016/0053346).
Regarding claim 13, Ishida et al. discloses the composition of claim 1 (see previous).  Ishida et al. does not expressly teach utilizing the claimed composition as a powder for additive manufacturing.  However, this feature would have been obvious over the prior art.  Specifically, Giovannetti et al. discloses that it is known to provide superalloys in powder form for gas turbine applications because additive manufacturing is an inexpensive, flexible, and efficient way to make complex parts [0003-0005].  Therefore, it would have been obvious to one of ordinary skill to modify the alloy composition of Ishida et al. by providing it in powder form for additive manufacturing because additive manufacturing is an inexpensive, flexible, and efficient way to make complex parts. The examiner recognizes that a 3D printed part having the claimed composition would have naturally flowed from the suggested combination of Ishida et al. (meets the claimed composition) and Giovannetti et al. (motivation to use said composition as a 3d printed part).
Alternatively, Szuromi et al. discloses that it is known to provide superalloys materials in powder form for gas turbine applications for additive manufacturing such that complex geometries can be obtained [abstract, 0015, 0028].  Therefore, it would have been obvious to one of ordinary skill to modify the alloy composition of Ishida et al. by providing it in powder form for additive manufacturing because additive manufacturing is an inexpensive, flexible, and efficient way to make complex parts.  The examiner recognizes that a 3D printed part having the claimed composition would have naturally flowed from the suggested combination of Ishida et al. (meets the claimed composition) and Szuromi et al. (motivation to use said composition as a 3d printed part).
The aforementioned prior art does not expressly teach properties of crack resistance as claimed.  However, the examiner notes that these recitations are instances of functional language, which upon further consideration, merely require inclusions of Co, Ni, Al, W, Ta, and Cr that would result in the claimed properties [p.9, fig.5 spec.].  Since Ishida et al. discloses overlapping Co, Ni, Al, W, Ta, and Cr inclusions as stated previously, the examiner reasonably considers that a property of crack resistance would have naturally flowed from the alloy of Ishida et al. absent concrete evidence to the contrary.  See MPEP 2145(II).
Regarding the recitation of “consisting of…” in claim 25, the examiner notes that the further inclusions of C, B, Hf, etc. are optional and thus not required, which meets the closed-ended scope of “consisting of…”

Allowable Subject Matter
Claims 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Claims 26-27 are directed to a composition as recited in claim 1, wherein said composition has a gamma prime solvus and solidus as claimed, and a time to rupture property as claimed, respectively.  There is no prior art of record that teaches these features together.
The closest prior art of record is Ishida et al. as relied upon above.  Regarding claim 26, Ishida et al. teaches contradicting solidus temperatures [fig.8, 12].  Regarding claim 27, Ishida et al. does not teach this specific rupture strength property.  Furthermore, the data provided in fig.4 of the instant specification shows that the composition DMREF-10 is critical to achieve these specific properties.  The examiner further recognizes that conventional alloys in the same family require higher W amounts relative to the instant claim.  See US10,094,004 & US2011/0268989.  Therefore, there is no prior art of record that teaches or suggests the above features together. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
The previous rejections over Forsik et al. have been withdrawn in view of applicants’ remarks and affidavit filed 8/30/2022.
Applicant's arguments, filed 8/30/2022 regarding the rejections over Ishida et al. have been fully considered but they are not persuasive.
Applicants’ arguments are identical to the items presented in the above affidavit.  Accordingly, the examiner cannot concur for the same reasons explained above.

Conclusion
Claims 26-27 objected.
Claims 1-11, 13, 24-25, and 28-29 rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734